Citation Nr: 1549214	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  19-42 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial rating for hemorrhoids with occasional bleeding and mild fecal leakage for the time period beginning April 1, 2012, rated as 10 percent disabling between April 1, 2012, and June 25, 2014, and as 30 percent disabling as of June 26, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for hemorrhoids and assigned a noncompensable evaluation effective February 1, 2008.  

In an October 2009 rating decision, the disability was recharacterized as hemorrhoids with occasional bleeding and mild fecal leakage and the rating was increased to 10 percent, effective February 1, 2008.  The Veteran thereafter formalized his appeal.

The Veteran presented testimony at a videoconference hearing before a Veterans Law Judge (VLJ) in July 2011.  A transcript is of record.  The Board remanded the claim in December 2011 for additional development.  

In a September 2012 rating decision, the Appeals Management Center (AMC) assigned a temporary 100 percent disability rating pursuant to 38 C.F.R. § 4.30 effective from February 22, 2012, to April 1, 2012.  

In a February 2014 decision, the Board determined that the Veteran was entitled to a 20 percent rating prior to February 22, 2012.  The issue of whether the Veteran was entitled to a rating in excess of 10 percent as of April 1, 2012, was remanded for additional development.  The Board's assignment of a 20 percent rating was implemented in a February 2014 rating decision, which assigned February 1, 2008, as the effective date.
In an October 2014 rating decision, the AMC assigned a 30 percent rating effective June 26, 2014.  The matter was returned to the Board for appellate review and in April 2015, the Board remanded the claim as listed on the title page, for additional development.  

The VLJ who conducted the July 2011 hearing is no longer employed by the Board.  The Veteran was informed of this in a January 2015 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran has indicated that he does not wish to have another Board hearing.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for entitlement to an increased initial rating for hemorrhoids with occasional bleeding and mild fecal leakage for the time period beginning April 1, 2012, rated as 10 percent disabling between April 1, 2012, and June 25, 2014, and as 30 percent disabling as of June 26, 2014.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an increased initial rating for hemorrhoids with occasional bleeding and mild fecal leakage for the time period beginning April 1, 2012, rated as 10 percent disabling between April 1, 2012, and June 25, 2014, and as 30 percent disabling as of June 26, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to an increased initial rating for hemorrhoids with occasional bleeding and mild fecal leakage for the time period beginning April 1, 2012, rated as 10 percent disabling between April 1, 2012, and June 25, 2014, and as 30 percent disabling as of June 26, 2014.  See VA Form 21-4138.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 



ORDER

The issue of entitlement to an increased initial rating for hemorrhoids with occasional bleeding and mild fecal leakage for the time period beginning April 1, 2012, rated as 10 percent disabling between April 1, 2012, and June 25, 2014, and as 30 percent disabling as of June 26, 2014, is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


